FILE COPY


                                   M A N D A T E

TO THE COUNTY COURT AT LAW NO. 7 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 21st day of May,
2015, the cause upon appeal to revise or reverse your judgment between

Marissol Ochoa Sierra and Emilio
Chapa Trevino,                                                               Appellants,
                                            v.
City of Pharr,                                                                 Appellee.
CAUSE NO. 13-14-00425-CV                                        (Tr.Ct.No. CL-11-3927-G)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

       We further order this decision certified below for observance.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 6th day of August, 2015.




                                                 Cecile Foy Gsanger, CLERK